DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-52 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-52 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claims 1, 23, and 33 are directed to a system; claim 40 is directed to a method. Thus, claims 1, 23, 33, and 40 are directed to statutory categories of invention. However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of claim 1 is:
create[ing] asset diagnostic data;
generate[ing] one or more work orders specifying work to be performed;
determine[ing] work order information;
manage[ing] one or more work orders; and
generate[ing] a work order by importing data and translating the data into a format for use in initiating a work order.

The abstract idea of claim 23 is:
create[ing] asset diagnostic data;
generate[ing] one or more work orders specifying work to be performed;
provide[ing] work order information to the user related to the asset diagnostic data and to the one or more work orders; and
generate[ing] a work order by importing data and translating the data into a format for use in initiating a work order.

The abstract idea of claim 33 is:
create[ing] asset diagnostic data;
generate[ing] one or more work orders specifying work to be performed;
process[ing] the asset diagnostic data to determine a need for the generation of one or more work orders; and
generate[ing] a work order by importing data and translating the data into a format for use in initiating a work order.

The abstract idea of claim 40 is:
create[ing] asset diagnostic data;
generate[ing] one or more work orders specifying work to be performed;
process[ing] the asset diagnostic data to determine work order generation information; and
generate[ing] a work order by importing data and translating the data into a format for use in initiating a work order;
initiate[ing] the creation of one or more work orders. 

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The claim is directed to generating work orders, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim also constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. Nothing in the claim element precludes the steps from practically being performed mentally or by hand. In this case, an administrator could easily generate a work order, after analyzing diagnostic data, in addition to the italicized steps above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (claim 1: “maintenance system”; “one or more asset diagnostic applications”; “computer memory”; “processor”; “asset management system”; “work order assist system”; “first communication interface”; “second communication interface”; “work order assist module”; “user interface module”; claim 23: “work order maintenance system”; “one or more asset diagnostic applications”; “computer memory”; “processor”; “asset management system”; “first communication interface”; “second communication interface”; “user interface application”; “work order assist module”; claim 33: “work order generation system”; “one or more asset diagnostic applications”; “computer memory”; “processor”; “asset management system”; “first communication interface”; “second communication interface”; “work order assist module”; “user interface module”; claim 40: “one or more asset diagnostic applications”; “computer memory”; “processor”; “asset management system”; “user interface module”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0024], [0026], [0033], [0036], [0038] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
With respect to the “control devices,” “[process] plant,” and “process plant having a plurality of control devices,” examiner asserts that these elements amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. MPEP 2106.05(h) states that “merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.”
	The additional elements relating to the transmission of data (“receive[ing]”; “communicate[ing] with…” the different elements highlighted above) are insignificant extra-solution activity, as per MPEP 2106.05(g), since they merely describe the receipt and/or transmission of data over a network.  
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant is also referred to the Step 2A, Prong 2 analysis regarding ““control devices,” “[process] plant,” and “process plant having a plurality of control devices,” where it was determined these elements amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Examiner reevaluates the additional elements relating to the transmission of data (“receive[ing]”; “communicate[ing] with…” the different elements highlighted above); however, it’s still not significantly more. Receiving or transmitting data over a network is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see MPEP 2106.05(d)), and therefore is not significantly more. (See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).)
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2, 24, and 41 further narrow the abstract idea (“review the asset diagnostic data… initiate the generation of one or more work orders…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 3, 25, 39, and 42 further narrow the abstract idea (“copy information from the asset diagnostic data…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 4, 26, and 43 further narrow the abstract idea (“view asset information…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 5, 27, and 44 further narrow the abstract idea (“accept or reject the asset recommendation… initiates the generation of a work order…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 6 further narrows the abstract idea (“generate a work order…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 7, 28, and 45 further narrow the abstract idea (“translate[ing] data [or asset information]…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 8, 29, and 46 further narrow the abstract idea (“view information regarding one or more of the work orders…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 9, 30, and 47 further narrow the abstract idea (“view the status information regarding one or more of the work orders…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 10, 31, and 48 further narrow the abstract idea (“determine whether to initiate the generation of an additional work order…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 11 further narrows the abstract idea (“detects that a work order has been previously generated… alerts a user…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 12 further describes the nature, content, and/or structure of the “indication of a current state of one or more of the work orders,” which narrows the abstract idea and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 13, 32, and 49 further narrow the abstract idea (“search the work order database…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 14 further narrows the abstract idea (“translates the asset diagnostic data…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 15 further narrows the abstract idea (“converts an asset name or tag…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 16, 34, and 50 further narrows the abstract idea (“store[ing] one or more sets of rules… processes the asset diagnostic data… generate [work order] information…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 17, 35, and 51 further narrow the abstract idea (“using one or more of the sets of rules to automatically generate one or more work orders…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 18 and 36 further narrow the abstract idea (“use[ing] the sets of rules to detect one or more pre-determined conditions… automatically initiates the generation of a work order…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 19, 37, and 52 further narrow the abstract idea (“[processes the asset diagnostic data…] generate[ing] one or more proposed work orders… initiate the creation of the one or more proposed work…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 20 further narrows the abstract idea (“uses the one or more of the sets of rules… process the asset diagnostic data… process [device] data… generate information regarding one or more work orders”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 21-22 further narrows the abstract idea (“[one of the one or more asset diagnostic applications] is located…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 38 further narrows the abstract idea (“create a work order initiation form to create a work order…”) and therefore would fall into the same groupings above. The additional computing elements (see below) merely serve to implement this idea, as described in MPEP 2106.05(f). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
The additional computing elements of the dependent claims, in addition to the generic computing elements highlighted above, include: “user interface”; “user interface module”; “interface screens”; “user display”; “asset translation database”; “work order database”; “translation module”; “rules database”; and “rules engine.” These elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0024], [0026], [0033], [0036], [0038] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software.
As noted above, references in the dependent claims to “control devices,” “[process] plant,” and “process plant having a plurality of control devices” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Similarly, as noted above, elements relating to the transmission of data (“receive[ing]”; “communicate[ing] with…” the different elements highlighted above) do not integrate the abstract idea into practical application and are not significantly more. Receiving or transmitting data over a network is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner. (See court decisions above.) Lastly, elements relating to storing data (“store[ing]” information…) do not do not integrate the abstract idea into practical application and are not significantly more. Storing and retrieving information in memory is also recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.) (See MPEP 2106.05(d), 2106.05(g)).
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-52 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 14, 21, 33, 40, 41, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Eryurek et al. (US 20050007249), hereinafter Eryurek ‘249, in view of Stevens (US 9672521).

Claim 1
In claim 1, Eryurek ‘249 discloses: a maintenance system, for use with a process plant having a plurality of control devices {maintenance for process plant having plurality of control devices; para. [0004], [0064]}, comprising: 
one or more asset diagnostic applications stored in a computer memory that execute on a computer processor to perform diagnostics on the control devices to create asset diagnostic data {asset diagnostics including health, performance, utilization and variability information, i.e. diagnostic data, created by data analysis tools implemented on computer systems 18, 14A, 22, and 26, i.e. asset diagnostic applications; Fig. 1; para. [0080]}; 
an asset management system stored in a computer memory that executes on a computer processor to generate one or more work orders specifying work to be performed on one or more of the plurality of control devices within the plant {work order generation application or program 54 defines asset management system, since it automatically generates work orders based on detected problems within the plant 10, the work orders with parts specifying work to be performed on one or more control devices; para. [0081], [0107]}; and 
a work order assist system {system comprising: portion of bus 32 connected to computer systems 18, 14A, 22, and 26 (first communication interface below); portion of bus 32 connected to work order generation application or program 54 (second communication interface below); asset utilization suite 50 (work order assist module below); Fig. 1; para. [0070], [0071]} including; 
a first communication interface that is adapted to be coupled to and to communicate with the one or more asset diagnostic applications to receive the asset diagnostic data from the one or more asset diagnostic applications related to the plurality of control devices {portion of bus 32 coupled to and communicating with one or more diagnostic applications on computer systems 18, 14A, 22, and 26 defines first communication interface that receives asset diagnostic data from the one or more asset diagnostic applications related to the control devices; Fig. 1; para. [0070], [0071]}; 
a second communication interface that is adapted to be coupled to and to communicate with the asset management system {portion of bus 32 coupled to and communicating with work order generation application or program 54 defines second communication interface; Fig. 1; para. [0070], [0071]}; and 
a work order assist module stored in a computer memory that executes on a computer processor to use the asset diagnostic data received from the one or more asset diagnostic applications via the first communication interface to determine work order information pertaining the plurality of control devices and that communicates with the asset management system via the second communication interface to manage one or more work orders created by the asset management system {asset utilization suite 50 defines work order assist module that uses diagnostic data from computer systems 18, 14A, 22, and 26 and communicates with work order generation application or program 54 to manage work order; para. [0080], [0081]; Fig. 1 demonstrates first communication interface, second communication interface coupled to asset utilization suite 50 via top, bottom portions of bus 32; para. [0081]}.  
Eryurek ‘249 doesn’t explicitly disclose: a user interface module stored in a computer memory that executes on a computer processor to enable a user to generate a work order by importing data from one or more of the asset diagnostic applications and translating the data from the one or more asset diagnostic applications into a format for use in initiating a work order within the asset maintenance system.
However, Stevens teaches a similar system for storing work order and reformatting legacy system work orders. Stevens discloses: a user interface module stored in a computer memory that executes on a computer processor to enable a user to generate a work order by importing data from one or more of the asset diagnostic applications and translating the data from the one or more asset diagnostic applications into a format for use in initiating a work order within the asset maintenance system {the data system 110 further includes at least one interface module 130 that sends user queries to the legacy system 120, downloads, i.e. imports, requested work orders, reformats, i.e. translates, the downloaded work orders, and presents the reformatted work orders in the desired format; col. 3, lines 1 to 15; examiner notes that system described in context of executing work order tasks, i.e. initiating work orders; col. 5, lines 10 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eryurek ‘249 to include the features of Stevens. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to provide for the necessary data translation or reformatting, thereby facilitating the access of production data from older database systems, in addition to reducing the amount of manual effort and time investment required to navigate back and forth between different applications, files, and database systems {col. 1, lines 20 to 30 of Stevens}. 
Claims 2 and 41
Regarding claims 2 and 41, the combination of Eryurek ‘249 and Stevens discloses the features of claims 1 and 40, respectively. Eryurek ‘249 further discloses: the work order assist system includes [providing information to a user via] a user interface that enables a user to review the asset diagnostic data from the one or more asset diagnostic applications regarding suggested actions to one or more of the plurality of control devices {applications 260 on asset utilization suite 50, accessible via user interface 244, enables user to review diagnostic data and suggested actions to control devices; para. [0106], [0107], [0108]}, and to initiate the generation of one or more work orders via the asset 29Patent Applicationmanagement system, to implement the suggested actions to the one or more of the plurality of control devices {application 260 via user interface 244 initiates work order generation application 54 or 270 to implement the suggested actions to the control devices; para. [0107]}.  

Claims 4 and 43
Regarding claims 4 and 43, the combination of Eryurek ‘249 and Stevens discloses the features of claims 1 and 41, respectively. Eryurek ‘249 further discloses: the work order assist system includes a user interface module that provides one or more predetermined interface screens to a user via a user display to display an asset [action] recommendation as made by different ones of the one or more asset diagnostic applications in a common format, and to enable a user to view asset information pertaining to the one or more control devices to which an asset [action] recommendation applies in the common format {one or more predetermined interface screens, including recommendation screen 274, via user display, the screens generated by diagnostic applications within suite 50; para. [0108]; note that common format, given broadest reasonable interpretation, encompasses the GUI displays, since they are visually represented in a format that’s common across application usage; further note that to enable a user to view asset information pertaining to the one or more control devices to which an asset recommendation applies in the common format is intended use and given little patentable weight; still such functionality is described in para. [0108], [0158], [0161], [0229]}.  

Claim 14
Regarding claim 14, the combination of Eryurek ‘249 and Stevens discloses the features of claim 1. Eryurek ‘249 further discloses: the work order assist system includes a translation module stored in a computer memory that executes on a computer processor to translate the asset diagnostic data as provided by the one or more asset diagnostic applications into a format usable by the asset management system {mapping system 1304 defines a translation module that receives operational status or diagnostic data associated with a process entity and generates or translates into a corresponding alarm message format (e.g., FAILED_ALM, MAINT_ALM, or ADVISE_ALM); para. [0278]; note that usable by the asset management system is intended use and given little patentable weight; still, such feature is described with respect to the common format of the mapping, which would make the translated data usable by the asset management system at para. [0107]}.  

Claim 21
Regarding claim 21, the combination of Eryurek ‘249 and Stevens discloses the features of claim 1. Eryurek ‘249 further discloses: one of the one or more asset diagnostic applications is located within the plant {maintenance computer 22 may store and execute known monitoring and diagnostic applications 23; Fig. 1; para. [0066]}.  

Claim 33
Regarding claim 33, Eryurek ‘249 discloses: a work order generation system, for use with a process plant having a plurality of control devices {work order generation for process plant having control devices; para. [0004], [0064]}, one or more asset diagnostic applications stored in a computer memory that execute on a computer processor to perform diagnostics on the control devices to create asset diagnostic data {asset diagnostics including health, performance, utilization and variability information, i.e. diagnostic data, created by data analysis tools implemented on computer systems 18, 14A, 22, and 26, i.e. asset diagnostic applications; Fig. 1; para. [0080]} and an asset management system stored in a computer memory that executes on a computer processor to generate one or more work orders specifying work to be performed on one or more of the plurality of control devices within the plant {work order generation application or program 54 defines asset management system, since it automatically generates work orders based on detected problems within the plant 10, the work orders with parts specifying work to be performed on one or more control devices; para. [0081], [0107]}, the work order generation system comprising:
a first communication interface that is adapted to be coupled to and to communicate with the one or more asset diagnostic applications to receive the asset diagnostic data from the one or more asset diagnostic applications related to the plurality of control devices {portion of bus 32 coupled to and communicating with one or more diagnostic applications on computer systems 18, 14A, 22, and 26 defines first communication interface that receives asset diagnostic data from the one or more asset diagnostic applications related to the control devices; Fig. 1; para. [0070], [0071]};
a second communication interface that is adapted to be coupled to and to communicate with the asset management system {portion of bus 32 coupled to and communicating with work order generation application or program 54 defines second communication interface; Fig. 1; para. [0070], [0071]}; and
a work order assist module stored in a computer memory that executes on a computer processor to process the asset diagnostic data received from the one or more asset diagnostic applications via the first communication interface to determine a need for the generation of one or more work orders, and that communicates with the asset management system via the second communication interface to send information regarding one or more work orders to be created by the asset management system {asset utilization suite 50 defines work order assist module that processes diagnostic data from computer systems 18, 14A, 22, and 26 determine a need for the generation of one or more work orders via work order generation application or program 54; para. [0080], [0081]; Fig. 1 demonstrates first communication interface, second communication interface coupled to asset utilization suite 50 via top, bottom portions of bus 32; para. [0081]}.
Eryurek ‘249 doesn’t explicitly disclose: a user interface module stored in a computer memory that executes on a computer processor to enable a user to generate a work order by importing data from one or more of the asset diagnostic applications and translating the data from the one or more asset diagnostic applications into a format for use in initiating a work order within the asset maintenance system. 
However, Stevens teaches a similar system for storing work order and reformatting legacy system work orders. Stevens discloses: a user interface module stored in a computer memory that executes on a computer processor to enable a user to generate a work order by importing data from one or more of the asset diagnostic applications and translating the data from the one or more asset diagnostic applications into a format for use in initiating a work order within the asset maintenance system {the data system 110 further includes at least one interface module 130 that sends user queries to the legacy system 120, downloads, i.e. imports, requested work orders, reformats, i.e. translates, the downloaded work orders, and presents the reformatted work orders in the desired format; col. 3, lines 1 to 15; examiner notes that system described in context of executing work order tasks, i.e. initiating work orders; col. 5, lines 10 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eryurek ‘249 to include the features of Stevens. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to provide for the necessary data translation or reformatting, thereby facilitating the access of production data from older database systems, in addition to reducing the amount of manual effort and time investment required to navigate back and forth between different applications, files, and database systems {col. 1, lines 20 to 30 of Stevens}. 

Claim 40
Regarding claim 40, Eryurek ‘249 discloses: a method of coordinating the operation of one or more asset diagnostic applications stored in a computer memory that execute on a computer processor to perform diagnostics on the control devices within a plant to create asset diagnostic data and an asset management system stored in a computer memory that executes on a computer processor to generate one or more work orders specifying actions to be performed on one or more of the plurality of control devices within the plant {asset diagnostics including health, performance, utilization and variability information, i.e. diagnostic data, created by data analysis tools implemented on computer systems 18, 14A, 22, and 26, i.e. asset diagnostic applications; Fig. 1; para. [0080]; work order generation application or program 54 defines asset management system, since it automatically generates work orders and order parts based on detected problems within the plant 10, the work orders with parts specifying work to be performed on one or more control devices; para. [0081], [0107]}, comprising: 
communicating with the one or more asset diagnostic applications to receive the asset diagnostic data from the one or more asset diagnostic applications related to the plurality of control devices {communicating with data analysis tools implemented on computer systems 18, 14A, 22, and 26, i.e. asset diagnostic applications, to receive the asset diagnostic data from the one or more asset diagnostic applications related to the plurality of control devices; Fig. 1; para. [0080]}; 
communicating with the asset management system to receive work order information from the asset management system {work order generation application or program 54 communicates work orders based on detected problems within the plant 10; para. [0081], [0107]}; 
processing the asset diagnostic data received from the one or more asset diagnostic applications to determine work order generation information pertaining the plurality of control devices {work order generation application or program 54 processes asset diagnostic data to determine problems within the plant 10, the problems pertaining to the plurality of control devices; para. [0081], [0107]}; and 
communicating with the asset management system to initiate the creation of one or more work orders in the asset management system {work order generation automatically creates work orders in the asset management system; para. [0081], [0107]}.  
Eryurek ‘249 doesn’t explicitly disclose: enabling, via a user interface module, a user to generate a work order by importing data from one or more of the asset diagnostic applications and translating the data from the one or more asset diagnostic applications into a format for use in initiating a work order within the asset maintenance system.
However, Stevens teaches a similar system for storing work order and reformatting legacy system work orders. Stevens discloses: enabling, via a user interface module, a user to generate a work order by importing data from one or more of the asset diagnostic applications and translating the data from the one or more asset diagnostic applications into a format for use in initiating a work order within the asset maintenance system {the data system 110 further includes at least one interface module 130 that sends user queries to the legacy system 120, downloads, i.e. imports, requested work orders, reformats, i.e. translates, the downloaded work orders, and presents the reformatted work orders in the desired format; col. 3, lines 1 to 15; examiner notes that system described in context of executing work order tasks, i.e. initiating work orders; col. 5, lines 10 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eryurek ‘249 to include the features of Stevens. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to provide for the necessary data translation or reformatting, thereby facilitating the access of production data from older database systems, in addition to reducing the amount of manual effort and time investment required to navigate back and forth between different applications, files, and database systems {col. 1, lines 20 to 30 of Stevens}. 

Claim 45
Regarding claim 45, the combination of Eryurek ‘249 and Stevens discloses the features of claim 40. Eryurek ‘249 further discloses: storing asset translation data in an asset translation database to translate data regarding the control devices from a format used by the one or more asset diagnostic applications into a format used by the asset maintenance system {storing asset translation data in an asset translation database to translate data regarding the control devices from a format used by the one or more asset diagnostic applications into a format used by the asset maintenance system, occurs at a central database, i.e. an asset translation database; para. [0194]}.  

Claims 3 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249 and Stevens, further in view of Fera et al. (US 7051044).

Claims 3 and 42
Regarding claims 3 and 42, the combination of Eryurek ‘249 and Stevens discloses the features of claims 2 and 41, respectively. Eryurek ‘249 further discloses: a format for use in initiating a work order within the asset maintenance system [via the user interface] {common format described in para. [0089]; with respect to for use in initiating a work order within the asset maintenance system, examiner notes that this is intended use and given little patentable weight; still, such feature is taught at para. [0107]}. 
The combination of Eryurek ‘249 and Stevens doesn’t explicitly disclose: the user interface enables the user to copy information from the asset diagnostic data received from the one or more asset diagnostic applications.
However, Fera teaches a similar system for remotely managing communication of data used for predicting malfunctions in a plurality of machines. Fera discloses: the user interface enables the user to copy information from the asset diagnostic data received from the one or more asset diagnostic applications {as represented by block 412, a report featuring a log of diagnostic statistics, i.e. information from the asset diagnostic data, distributed through the Internet, the Web-based report enabling copying, cutting and pasting into other documents as well as searching capabilities; col. 15, lines 25 to 35; statistics log may be configured so that the graphical user interface allows for user-friendly manipulation of data, including copying; col. 14, line 65 to col. 15, line 5}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249 and Stevens with the features of Fera. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to provide for the user-friendly manipulation of data, thereby streamlining the entry of work orders within a maintenance system {col. 14, line 65 to col. 15, line 5 of Fera}. 


Claims 5 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249 and Stevens, further in view of Curran et al. (WO 0131494 A2).

Claims 5 and 44
Regarding claims 5 and 44, the combination of Eryurek ‘249 and Stevens discloses the features of claims 1 and 40, respectively. Eryurek ‘249 further discloses: the work order assist system includes a user interface module that provides one or more interface screens to a user via a user display to display an asset recommendation as made by one of the one or more asset diagnostic applications {one or more interface screens, including recommendation screen 274, via user display, the screens generated by diagnostic applications within suite 50; para. [0108]}.
The combination of Eryurek ‘249 and Stevens doesn’t explicitly disclose: the user interface module enables a user to accept or reject the asset recommendation and wherein, when the user accepts the asset recommendation, the work order assist module initiates the generation of a work order via the asset maintenance system.
However, Curran teaches a similar system for asset management. Curran discloses: the user interface module enables a user to accept or reject the asset recommendation and wherein, when the user accepts the asset recommendation, the work order assist module initiates the generation of a work order via the asset maintenance system {step 500 provides suggestions, i.e. recommendations, to the user via an interface for product upgrades to selected assets, while Step 502 creates or initiates generation of a work order for the assets selected, i.e. accepted or rejected, by the user for inspection, maintenance, upgrade or replacement; page 22, lines 5-10}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249 and Stevens with the features of Curran. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to automate the production of the associated work orders or bid requests, thereby improving the overall efficiency of asset management functions {page 3, lines 15 to 20 of Curran}. 

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249 and Stevens, further in view of Eryurek et al. (US 20020169514), hereinafter Eryurek ‘514, and Blank (US 20190279130).

Claim 6
Regarding claim 6, the combination of Eryurek ‘249 and Stevens discloses the features of claim 1, but doesn’t explicitly disclose: the work order assist system includes a user interface module that provides a work order initiation form to a user via a user display, and wherein the user interface module enables a user to generate a work order by importing data as provided in one or more messages from one or more of the asset diagnostic applications into the work order initiation form to be sent to the asset maintenance system to generate a new work order.
However, Eryurek ‘514 teaches a similar system for automatic work order generation. Eryurek ‘514 discloses: the work order assist system includes a user interface module that provides a work order initiation form to a user via a user display, and wherein the user interface module enables a user to generate a work order by importing data as provided from one or more of the asset diagnostic applications into the work order initiation form to be sent to the asset maintenance system to generate a new work order {as seen in Fig. 27, which shows a user interface module, this module represents a work order initiation form for a user via a display that imports data provided from diagnostic applications to be sent to the asset maintenance system; para. [0130]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249 and Stevens with the features of Eryurek ‘514. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to automate work order generation for the purposes of addressing device issues, thereby enhancing overall asset utilization and plant optimization {para. [0002] of Eryurek ‘514}. 
The combination of Eryurek ‘249, Stevens, and Eryurek ‘514 doesn’t explicitly disclose: the data provided in one or more messages.
However, Blank teaches a similar system for asset management and work order synchronization. Blank discloses: the data provided in one or more messages {manager 125A may be configured to receive the messages, parse the messages to extract the instructions, determine work orders based on the instructions, and dispatch the work orders to service providers 121A, 122A, and/or 123A; para. [0056]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ’249, Stevens, and Eryurek ‘514 with the features of Blank. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to extract pertinent information, in order to facilitate the dispatch of work orders to service providers {para. [0056] of Blank}. 

Claim 7
Regarding claim 7, the combination of Eryurek ‘249, Stevens, Eryurek ‘514, and Blank discloses the features of claim 6. Eryurek ‘249 further discloses: the user interface module further uses an asset translation database to translate data regarding the control devices to provide information for use in the work order initiation form in a manner that can be used by the asset maintenance system {translation of asset into common format, i.e. one that can be used in the work order initiation form in a manner that can be used by the asset maintenance system, occurs at a central database, i.e. an asset translation database; para. [0194]; note that for use in the work order initiation form in a manner that can be used by the asset maintenance system is intended use and given little patentable weight; still, such feature is described with respect to the common format of the mapping, which would enable use in the work order initiation form in a manner that can be used by the asset management system at para. [0070]}.  

Claims 8, 12, 23-24, 26, 28-29, 38, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249 and Stevens, in view of Eryurek ‘514.

Claims 8 and 46
Regarding claims 8 and 46, the combination of Eryurek ‘249 and Stevens discloses the features of claims 1 and 40, respectively. Eryurek ‘249 further discloses: the work order assist system includes a work order database that receives information regarding work orders created by the asset management system via the second communication interface {database 1208 functions as work order database, given that it receives pertinent work order information; para. [0267]; portion of bus 32 coupled to and communicating with work order generation application or program 54 defines second communication interface; Fig. 1; para. [0070], [0071]}.
The combination of Eryurek ‘249 and Stevens doesn’t explicitly disclose: a user interface application that enables a user to view information regarding one or more of the work orders as stored in the work order database.
However, Eryurek ‘514 teaches a similar system for automatic work order generation. Eryurek ‘514 discloses: a user interface application that enables a user to view information regarding one or more of the work orders as stored in the work order database {Fig. 27 shows a display, i.e. a user interface application that enables a user to view information regarding one or more of the work orders, the work orders being automatically generated by the work order generation routine 54; para. [0130]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249 and Stevens with the features of Eryurek ‘514. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to facilitate user tracking of work orders which may have been automatically generated, thereby improving work order management {para. [0130] of Eryurek ‘514}. 

Claim 12
Regarding claim 12, the combination of Eryurek ’249, Stevens, and Eryurek ‘514 discloses the features of claim 8. Eryurek ’249 further discloses: the status information includes an indication of a current state of one or more of the work orders created by the asset management system, the status information including one of if a work order has been sent to a maintenance worker, if a work order has been accepted by a maintenance worker, if a work order is complete, if a work order has been cancelled, and if a work order is in process {status information including an indication of current state includes: when the work associated with a work order or preventative maintenance request has been completed, i.e. if a work order is completed; para. [0267]}.  

Claim 23
Regarding claim 23, Eryurek ‘249 discloses: a work order maintenance system, for use in a process plant having a plurality of control devices {work order maintenance system, for use in a process plant having a plurality of control devices; para. [0004], [0064]}, one or more asset diagnostic applications stored in a computer memory that execute on a computer processor to perform diagnostics on the control devices to create asset diagnostic data {asset diagnostics including health, performance, utilization and variability information, i.e. diagnostic data, created by data analysis tools implemented on computer systems 18, 14A, 22, and 26, i.e. asset diagnostic applications for performing diagnostics; Fig. 1; para. [0080]}, and an asset management system stored in a computer memory that executes on a computer processor to generate one or more work orders specifying work to be performed on one or more of the plurality of control devices within the plant {work order generation application or program 54 defines asset management system, since it automatically generates work orders based on detected problems within the plant 10, the work orders with parts specifying work to be performed on one or more control devices; para. [0081], [0107]}, the work order maintenance system comprising: 
a first communication interface that is adapted to be coupled to and to communicate with the one or more asset diagnostic applications to receive the asset diagnostic data from the one or more asset diagnostic applications related to the plurality of control devices {portion of bus 32 coupled to and communicating with one or more diagnostic applications on computer systems 18, 14A, 22, and 26 defines first communication interface that receives asset diagnostic data from the one or more asset diagnostic applications related to the control devices; Fig. 1; para. [0070], [0071]}; 
a second communication interface that is adapted to be coupled to and to communicate with the asset management system {portion of bus 32 coupled to and communicating with work order generation application or program 54 defines second communication interface; Fig. 1; para. [0070], [0071]}; 
a user interface application stored in a computer memory that executes on a computer processor {user interface 244; para. [0106], [0107], [0108]}; and 
a work order assist module stored in a computer memory that executes on a computer processor to receive the asset diagnostic data received from the one or more asset diagnostic applications via the first communication interface and that communicates with the asset management system via the second communication interface to receive information related to one or more work orders created by the asset management system {asset utilization suite 50 defines work order assist module that receives diagnostic data from computer systems 18, 14A, 22, and 26 and communicates with work order generation application or program 54 to manage work order; para. [0080], [0081]; Fig. 1 demonstrates first communication interface, second communication interface coupled to asset utilization suite 50 via top, bottom portions of bus 32; para. [0081]}.
Eryurek ‘249 doesn’t explicitly disclose: wherein the users interface application enables a user to generate a work order by importing data from one or more of the asset diagnostic applications and translating the data from the one or more asset diagnostic applications into a format for use in initiating a work order within the asset maintenance system; provides work order information to a user via the user interface application related to the asset diagnostic data and to the one or more work orders.
However, Stevens teaches a similar system for storing work order and reformatting legacy system work orders. Stevens discloses: wherein the users interface application enables a user to generate a work order by importing data from one or more of the asset diagnostic applications and translating the data from the one or more asset diagnostic applications into a format for use in initiating a work order within the asset maintenance system {the data system 110 further includes at least one interface module 130 that sends user queries to the legacy system 120, downloads, i.e. imports, requested work orders, reformats, i.e. translates, the downloaded work orders, and presents the reformatted work orders in the desired format; col. 3, lines 1 to 15; examiner notes that system described in context of executing work order tasks, i.e. initiating work orders; col. 5, lines 10 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eryurek ‘249 to include the features of Stevens. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to provide for the necessary data translation or reformatting, thereby facilitating the access of production data from older database systems, in addition to reducing the amount of manual effort and time investment required to navigate back and forth between different applications, files, and database systems {col. 1, lines 20 to 30 of Stevens}. 
The combination of Eryurek ‘249 and Stevens doesn’t explicitly disclose: provides work order information to a user via the user interface application related to the asset diagnostic data and to the one or more work orders.
However, Eryurek ‘514 teaches a similar system for automatic work order generation. Eryurek ‘514 discloses: provides work order information to a user via the user interface application related to the asset diagnostic data and to the one or more work orders {Fig. 27 shows a display, i.e. provides work order information to a user via the user interface application related to the asset diagnostic data and to the one or more work orders; para. [0130]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249 and Stevens with the features of Eryurek ‘514. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to facilitate user tracking of work orders which may have been automatically generated, thereby improving work order management {para. [0130] of Eryurek ‘514}. 


Claim 24
Regarding claim 24, the combination of Eryurek ‘249, Stevens, and Eryurek ‘514 discloses the features of claim 23. Eryurek ‘249 further discloses: the user interface application enables a user to review the asset diagnostic data from the one or more asset diagnostic applications regarding suggested actions to be made to one or more of the plurality of control devices {applications 260 on asset utilization suite 50, accessible via user interface 244, enables user to review diagnostic data and suggested actions to control devices; para. [0106], [0107], [0108]}, and to initiate the generation of one or more work orders via the asset 29Patent Applicationmanagement system, to implement the suggested actions to the one or more of the plurality of control devices {application 260 via user interface 244 initiates work order generation application 54 or 270 to implement the suggested actions to the control devices; para. [0107]}.  

Claim 26
Regarding claim 26, the combination of Eryurek ‘249, Stevens, and Eryurek ‘514 discloses the features of claim 23. Eryurek ‘249 further discloses: the user interface application provides one or more predetermined interface screens to a user via a user display to display an asset action recommendation as made by different ones of the one or more asset diagnostic applications in a common format, and to enable a user to view asset information pertaining to the one or more control devices to which an asset action recommendation applies in the common format {one or more predetermined interface screens, including recommendation screen 274, via user display, the screens generated by diagnostic applications within suite 50; para. [0108]; note that common format, given broadest reasonable interpretation, encompasses the GUI displays, since they are visually represented in a format that’s common across application usage; further note that to enable a user to view asset information pertaining to the one or more control devices to which an asset action recommendation applies in the common format is intended use and given little patentable weight; still such functionality is described in para. [0108], [0158], [0161], [0229]}.  

Claim 28
Regarding claim 28, the combination of Eryurek ‘249, Stevens, and Eryurek ‘514 discloses the features of claim 23. Eryurek ‘249 further discloses: an asset translation database the stores information translating asset information for control devices as used in one or more of the asset diagnostic applications into asset information for the same control devices as used in the asset management system {translation of asset into common format, i.e. one that translating asset information for control devices as used in one or more of the asset diagnostic applications into asset information for the same control devices as used in the asset management system, occurs at a central database, i.e. an asset translation database; para. [0194]}. 

Claim 29
Regarding claim 29, the combination of Eryurek ‘249, Stevens, and Eryurek ‘514 discloses the features of claim 23. Eryurek ‘249 further discloses: a work order database that receives information regarding work orders created by the asset management system via the second communication interface {database 1208 functions as work order database, given that it receives pertinent work order information; para. [0267]; portion of bus 32 coupled to and communicating with work order generation application or program 54 defines second communication interface; Fig. 1; para. [0070], [0071]}.
Eryurek ‘514 further discloses: a user interface application enables a user to view information regarding one or more of the work orders as stored in the work order database {Fig. 27 shows a display, i.e. a user interface application that enables a user to view information regarding one or more of the work orders, the work orders being automatically generated by the work order generation routine 54; para. [0130]}. 

Claim 38
Regarding claim 38, the combination of Eryurek ‘249 and Stevens discloses the features of claim 33, but doesn’t explicitly disclose: including a user interface, and wherein the work order assist module provides the asset diagnostic data received from the one or more asset diagnostic applications to a user via the user interface and enables the user to create a work order initiation form to create a work order via the asset management system using the asset diagnostic data.
However, Eryurek ‘514 teaches a similar system for automatic work order generation. Eryurek ‘514 discloses including a user interface, and wherein the work order assist module provides the asset diagnostic data received from the one or more asset diagnostic applications to a user via the user interface and enables the user to create a work order initiation form to create a work order via the asset management system using the asset diagnostic data {Fig. 27 shows a display, i.e. user interface for enabling the user to create a work order initiation form using the diagnostic data; para. [0130]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ’249 and Stevens with the features of Eryurek ‘514. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to facilitate user tracking of work orders which may have been automatically generated, thereby improving work order management {para. [0130] of Eryurek ‘514}. 

Claims 9, 30, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Stevens, and Eryurek ‘514, further in view of Dillon et al. (US 20090077055).

Claims 9, 30, and 47
Regarding claims 9, 30, and 47, the combination of Eryurek ‘249, Stevens, and Eryurek ‘514 discloses the features of claims 8, 29, and 46, respectively. Eryurek ‘249 further discloses: one or more work orders {work orders specifying work to be performed on one or more control devices; para. [0081], [0107]}.
The combination of Eryurek ‘249, Stevens, and Eryurek ‘514 doesn’t explicitly disclose: the work order database receives information regarding a status created by the asset management system and wherein the user interface application enables a user to view the status information created by the asset management system.
However, Dillon teaches a similar system for work order generation and plant asset searching. Dillon discloses: the work order database receives information regarding a status created by the asset management system and wherein the user interface application enables a user to view the status information created by the asset management system {asset data/search reporter 60, functioning as a work order database, receives status information regarding created status, this status information displayed, i.e. enables a user to view; para. [0055]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Stevens, and Eryurek ‘514 with the features of Dillon. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to record and display status information, thereby facilitating maintenance by a maintenance person to monitor and maintain relevant devices {para. [0006] of Dillon}. 

Claim 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Stevens, and Eryurek ‘514, further in view of Armstrong et al. (US 20060229848).

Claims 10 and 31
Regarding claims 10 and 31, the combination of Eryurek ‘249, Stevens, and Eryurek ‘514 discloses the features of claims 8 and 29, respectively. Eryurek ’249 further discloses: the work order database receives and stores status information related to the status of one or more work orders that have been previously generated by the asset maintenance system {database 1208, which receives and stores work order information, also records state of work order, e.g. when work order closed; para. [0267]}; [generating in response to the receipt of an asset change recommendation from one of the one or more asset diagnostic applications {textual information generated in response to receipt of asset change recommendation; para. [0229]}].
The combination of Eryurek ‘249, Stevens, and Eryurek ‘514 doesn’t explicitly disclose: the work order assist module uses the state information to determine whether to initiate the generation of an additional work order.
However, Armstrong teaches a similar system for monitoring a process plant. Armstrong discloses: the work order assist module uses the status information to determine whether to initiate the generation of an additional work order {work order previously generated by the CMMS or work order generation routine 54 may be automatically modified by the asset monitoring and maintenance system 60, this defining an additional work order, to provide a more optimal response to problems within the plant 10 in response to determined state of an asset; para. [0055]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Stevens, and Eryurek ‘514 with the features of Armstrong. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to modify work orders as necessary to determine a better overall view or state of a process control plant, or to take better corrective measures within the plant {para. [0010] of Armstrong}. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ’249, Stevens, and Eryurek ‘514, further in view of Macauley et al. (US 20060160396).

Claim 11
Regarding claim 11, the combination of Eryurek ’249, Stevens, and Eryurek ‘514 discloses the features of claim 8. Eryurek ‘249 further discloses: a problem that is newly identified by one of the asset diagnostic applications {as evidenced by Fig. 14, where newly identified problems are highlighted in GUI; para. [0178], [0179]}.
The combination of Eryurek ’249, Stevens, and Eryurek ‘514 doesn’t explicitly disclose: the work order assist module detects that a work order has been previously generated but not yet completed to correct a problem, and alerts a user of the existence of the previously generated work order.  
However, Macauley discloses a similar system of work order notifications. Macauley discloses: the work order assist module detects that a work order has been previously generated but not yet completed to correct a problem, and alerts a user of the existence of the previously generated work order {work order assist module, seen in Figs. 2-3, detects previously generated work orders that have yet to be completed to correct a problem, and alerts an alternate technician, i.e. a user, of said generated work order; para. [0030], [0031]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ’249, Stevens, and Eryurek ‘514 with the features of Macauley. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to provide for automatic alerts to technicians informing them of work orders that need to be completed, thereby reducing overall time and cost {para. [0010] of Macauley}. 

Claims 13, 32, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ’249, Stevens, and Eryurek ‘514, further in view of Frisina (US 20030187865).

Claims 13, 32, and 49
Regarding claims 13, 32, and 49, the combination of Eryurek ’249, Stevens, and Eryurek ‘514 discloses the features of claims 8, 29, and 46, respectively, but doesn’t explicitly disclose: the user interface application enables a user to search the work order database for one or more work orders related to a particular control device.
However, Frisina teaches a similar system for searching and maintaining work orders. Frisina discloses: the user interface application enables a user to search the work order database for one or more work orders related to a particular control device {as seen in Fig. 3, user enabled to search a work order database for one or more work orders particular to a device, e.g. Equipment Number 31, by clicking on Search Maximo WO’s; para. [0035], [0046]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ’249, Stevens, and Eryurek ‘514 with the features of Frisina. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to provide for the indexing of historical work orders, thereby facilitating user retrieval, in addition to supporting the efficient approval by managers and supervisors of work to be performed {para. [0011] of Frisina}.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249 and Stevens, further in view of Bates et al. (US 20140351642).

Claim 15
Regarding claim 15, the combination of Eryurek ‘249 and Stevens discloses the features of claim 14. Eryurek ‘249 further discloses: one of the asset diagnostic applications {asset diagnostics including health, performance, utilization and variability information, i.e. diagnostic data, created by data analysis tools implemented on computer systems 18, 14A, 22, and 26, i.e. asset diagnostic applications; Fig. 1; para. [0080]}; the asset management system {work order generation application or program 54 defines asset management system, since it automatically generates work orders and order parts based on detected problems within the plant 10, the work orders with parts specifying work to be performed on one or more control devices; para. [0081], [0107]}.
The combination of Eryurek ‘249 and Stevens doesn’t explicitly disclose: the translation module converts an asset name or tag for a control device as used into an asset name or tag for the same control device as used.
However, Bates teaches a similar system for automated plant asset failure detection. Bates discloses: the translation module converts an asset name or tag for a control device as used into an asset name or tag for the same control device as used {CBM system 200 communicates new tag and equipment identifiers to a vendor ID to universal ID mapper and translator 280, i.e. a translation module, which maps vendor IDs to universal IDs, i.e. converts an asset name or tag into an asset name or tag for the same control device; para. [0036]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ’249 and Stevens with the features of Bates. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to ensure operational consistency across various assets by ensuring that changes to plant equipment are accounted for {para. [0036] of Bates}.

Claims 16-20, 34-37, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249 and Stevens, in view of Bhattacharya (US 20190025809).

Claims 16, 34, and 50
Regarding claims 16, 34, and 50, the combination of Eryurek ‘249 and Stevens discloses the features of claims 1, 33, and 40, respectively, but doesn’t explicitly disclose: the work order assist system [module] includes a rules database that stores one or more sets of rules used to process the asset diagnostic data from the asset diagnostic applications and a rules engine that processes the 32Patent Applicationasset diagnostic data from the asset diagnostic applications using one or more of the sets of rules to generate [work order] information regarding one or more work orders [to be created by the asset management system]. 
However, Bhattacharya teaches a similar system for automated work order generation with diagnostic details. Bhattacharya discloses: the work order assist system [module] includes a rules database that stores one or more sets of rules used to process the asset diagnostic data from the asset diagnostic applications {rules stored in rule generator 522, i.e. a rules database, these rules used to process asset diagnostic data from asset diagnostic applications, e.g. fault generator 526; Fig. 5; para. [0101], [0102]} and a rules engine that processes the 32Patent Applicationasset diagnostic data from the asset diagnostic applications using one or more of the sets of rules to generate [work order] information regarding one or more work orders [to be created by the asset management system] {diagnostic controller 530 acts as a rules engine that processes diagnostic data from fault generator 526 via provided rules 524 to generate information regarding work orders; Fig. 5; para. [0103]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249 and Stevens to include the features of Bhattacharya. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to utilize a rules engine to automate the generation of work orders, in order to facilitate the indication of tasks that an assigned technician needs to complete to resolve the fault {para. [0045]}. 

Claims 17, 35, and 51
Regarding claims 17, 35, and 51, the combination of Eryurek ‘249, Stevens, and Bhattacharya discloses the features of claims 16, 34, and 50, respectively. Bhattacharya further discloses: the rules engine processes the asset diagnostic data from the asset diagnostic applications using one or more of the sets of rules to automatically generate one or more work orders in the asset management system {diagnostic controller 530 acts as rules engine that processes diagnostic data from fault generator 526 via provided rules 524 to generate work orders; Fig. 5; para. [0103]}.  

Claims 18 and 36
Regarding claims 18 and 36, the combination of Eryurek ‘249, Stevens, and Bhattacharya discloses the features of claims 17 and 34, respectively. Bhattacharya further discloses: the rules engine uses the sets of rules to detect one or more pre-determined conditions under which a work order is to be generated and automatically initiates the generation of a work order via the asset management system {diagnostic controller 530 acts as rules engine that uses provided rules 524 to detect pre-determined conditions, e.g. fault reasons, for work order and initiates generation of a work order; Fig. 5; para. [0103], [0104]}.  

Claims 19, 37, and 52
Regarding claims 19, 37, and 52, the combination of Eryurek ‘249, Stevens, and Bhattacharya discloses the features of claims 16, 34, and 50, respectively. Bhattacharya further discloses: [further including a user interface {user interface 538; para. [0103], [0108], [0109]}], the rules engine processes the asset diagnostic data from the asset diagnostic applications using one or more of the sets of rules to generate one or more proposed work orders in the asset management system and communicates with the user via a user interface to indicate the one or more proposed work orders and to enable a user to initiate the creation of the one or more proposed work orders via the asset management system {diagnostic controller 530 acts as rules engine that processes diagnostic data from fault generator 526 via provided rules 524 to generate work orders, this information communicated via user interface 538 to indicate the one or more proposed work orders and enable creation of proposed work orders; Fig. 5; para. [0103], [0108], [0109]}.  

Claim 20
Regarding claim 20, the combination of Eryurek ‘249, Stevens, and Bhattacharya discloses the features of claim 16. Bhattacharya further discloses: the work order assist module uses the one or more of the sets of rules and the rules engine to process the asset diagnostic data from the asset diagnostic applications and to process device data related to the one or more of the plurality of control devices to generate information regarding one or more work orders {provided rules 524 process the asset diagnostic data from the asset diagnostic applications and process device data related to the one or more of the plurality of control devices to generate information regarding one or more work orders; Fig. 5; para. [0103], [0108], [0109]}.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249 and Stevens, further in view of Nixon et al. (US 20160043866).

Claim 22
Regarding claim 22, the combination of Eryurek ‘249 and Stevens discloses the features of claim 1. Eryurek ‘249 further discloses: one of the one or more asset diagnostic applications {data analysis tools implemented on computer systems 18, 14A, 22, and 26, i.e. asset diagnostic applications; Fig. 1; para. [0080]}
Eryurek ‘249 doesn’t explicitly disclose: applications located exterior to the plant and the first communication interface connects to the applications via an exterior communication network.
However, Nixon teaches a similar system for securing devices to process control systems. Nixon discloses:  applications located exterior to the plant and the first communication interface connects to the applications via an exterior communication network {examples of such nodes 22 include a device that is external, i.e. located exterior, to the process plant 10 (e.g., a computer at a lab system or a materials handling system) and that is communicatively connected to a network 12, 15 of the system 10, and a remotely controlled, mobile diagnostic device; para. [0047]; communication network seen in Figs. 1, 2; para. [0047]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249 and Stevens to include the features of Nixon. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to utilize exterior applications as necessary to facilitate the processing of diagnostic data, in addition to computationally-intensive models derived therefrom. 

Claims 25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Stevens, and Eryurek ‘514, further in view of Fera.

Claims 25 and 39
Regarding claims 25 and 39, the combination of Eryurek ‘249, Stevens, and Eryurek ‘514 discloses the features of claims 24 and 38, respectively. Eryurek ‘249 further discloses: a format for use in initiating a work order within the asset maintenance system {common format described in para. [0089]; with respect to for use in initiating a work order within the asset maintenance system, examiner notes that this is intended use and given little patentable weight; still, such feature is taught at para. [0107]}. 
The combination of Eryurek ‘249, Stevens, and Eryurek ‘514 doesn’t explicitly disclose: the user interface application enables the user to copy information from the asset diagnostic data received from the one or more asset diagnostic applications.
However, Fera teaches a similar system for remotely managing communication of data used for predicting malfunctions in a plurality of machines. Fera discloses: the user interface application enables the user to copy information from the asset diagnostic data received from the one or more asset diagnostic applications {as represented by block 412, a report featuring a log of diagnostic statistics, i.e. information from the asset diagnostic data, distributed through the Internet, the Web-based report enabling copying, cutting and pasting into other documents as well as searching capabilities; col. 15, lines 25 to 35; statistics log may be configured so that the graphical user interface allows for user-friendly manipulation of data, including copying; col. 14, line 65 to col. 15, line 5}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Stevens, and Eryurek ‘514 with the features of Fera. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to provide for the user-friendly manipulation of data, thereby streamlining the entry of work orders within a maintenance system {col. 14, line 65 to col. 15, line 5 of Fera}. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ‘249, Stevens, and Eryurek ‘514, further in view of Curran.

Claim 27
Regarding claim 27, the combination of Eryurek ‘249, Stevens, and Eryurek ‘514 discloses the features of claim 23. Eryurek ‘249 further discloses: the user interface application provides one or more interface screens to a user via a user display to display an asset action recommendation as made by one of the one or more asset diagnostic applications {one or more interface screens, including recommendation screen 274, via user display, the screens generated by diagnostic applications within suite 50; para. [0108]}.
The combination of Eryurek ‘249, Stevens, and Eryurek ‘514 doesn’t explicitly disclose: the user interface module enables a user to accept or reject the asset action recommendation and wherein, when the user accepts the asset action recommendation, the work order assist module initiates the generation of a work order via the asset maintenance system.
However, Curran teaches a similar system for asset management. Curran discloses: the user interface module enables a user to accept or reject the asset action recommendation and wherein, when the user accepts the asset action recommendation, the work order assist module initiates the generation of a work order via the asset maintenance system {step 500 provides suggestions, i.e. recommendations, to the user via an interface for product upgrades to selected assets, while Step 502 creates or initiates generation of a work order for the assets selected, i.e. accepted or rejected, by the user for inspection, maintenance, upgrade or replacement; page 22, lines 5-10}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ‘249, Stevens, and Eryurek ‘514 with the features of Curran. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to automate the production of the associated work orders or bid requests, thereby improving the overall efficiency of asset management functions {page 3, lines 15 to 20 of Curran}. 

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eryurek ’249, Stevens, Eryurek ‘514, and Dillon, further in view of Armstrong.

Claim 48
Regarding claim 48, the combination of Eryurek ’249, Stevens, Eryurek ‘514, and Dillon discloses the features of claim 47, but doesn’t explicitly disclose: using the status information to determine whether to initiate the generation of an additional work order via the asset management system.
However, Armstrong teaches a similar system for monitoring a process plant. Armstrong discloses: using the status information to determine whether to initiate the generation of an additional work order via the asset management system {work order previously generated by the CMMS or work order generation routine 54 may be automatically modified by the asset monitoring and maintenance system 60, this defining an additional work order, to provide a more optimal response to problems within the plant 10 in response to determined state of an asset; para. [0055]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Eryurek ’249, Stevens, Eryurek ‘514, and Dillon with the features of Armstrong. Given that Eryurek ‘249 is directed to generating work orders based on diagnostic data {para. [0081]}, one of ordinary skill in the art would have been motivated to modify work orders as necessary to determine a better overall view or state of a process control plant, or to take better corrective measures within the plant {para. [0010] of Armstrong}. 

Response to Arguments
Applicant’s arguments have been carefully considered by examiner. The headings and page numberings used below correspond to those used by applicant in the remarks from 5/13/22.

I. Claim Objections
	Applicant is thanked for their amendments overcoming the previous claim objections. Accordingly, these objections are withdrawn. Applicant’s claim amendments also provide for the corresponding structure for the elements examiner previously interpreted as invoking 35 U.S.C. 112(f); accordingly, that interpretation is withdrawn.

II. 35 U.S.C. § 102 and 35 U.S.C. § 103
	Applicant’s arguments are predicated on features added via amendment. Given the change in scope, examiner has updated the search and applied new art. Instead of restating the rejection here, examiner directs applicant’s attention above.


III. 35 U.S.C. § 101
	On pages 18-20, applicant offers remarks regarding the rejection under 35 U.S.C. § 101. Specifically, applicant states: ‘In Example 42, at Step 2A, Prong 1, the USPTO indicates that claim 1 "as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to access patients' medical records and receive updated patient information in real time from other users which is a method of managing interactions between people. Thus, the claim recites an abstract idea." However, at Step 2A, Prong 2, the USPTO states: "The claim recites a combination of additional elements including . . . converting update information that was input by a user in a non-standardized form to a standardized format." The USPTO further states: "The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea)."’
Applicant continues: ‘Similarly, claim 1 of the present application recites "a user interface module stored in a computer memory that executes on a computer processor to enable a user to generate a work order by importing data from one or more of the asset diagnostic applications and translating the data from the one or more asset diagnostic applications into a format for use in initiating a work order within the asset maintenance system." Thus, as in claim 1 of Example 42, to the extent that any abstract ideas might be recited by claim 1 of the present application, these abstract ideas would be integrated into a practical application.’ 
Applicant concludes: ‘Specifically, just as the additional elements of claim 1 of Example 42 recited a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user, the additional elements recited by claim 1 of the present application recite a specific improvement over prior art systems by enabling users to generate work orders by translating data from imported from asset diagnostic applications in a format for use in initiating a work order within the asset maintenance system, regardless of the format in which the asset diagnostic applications originally generated or stored the data. Accordingly, just as claim 1 of Example 42 was eligible because it was not directed to its recited judicial exception, claim 1 of the present application is eligible because it is not directed to any judicial exceptions that may be recited by the claim.’
Examiner disagrees. While examiner acknowledges that Example 42 was discussed in the prior applicant-initiated interview, after further consideration, it is examiner’s position that there are differences at hand.
First, it should be noted that the examples are just that – exemplary and not precedential. Thus, while they are helpful for leaning purposes, they are not all-encompassing. Still, the example does possess some key differences:
the one of the users “provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users”;
there is a specific step relating to the “converting… into the standardized format”;
there is an additional specific step relating to “transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information.”
Example 42 thus shows an improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.
Applicant’s elements, alone and in combination, do not provide for this type of technical improvement. Instead, applicant is claiming a “user interface application [module]” to “enable,” i.e. facilitate, “a user to generate a work order by importing data from one or more of the asset diagnostic applications and translating the data from the one or more asset diagnostic applications into a format for use in initiating a work order within the asset maintenance system.” Thus, for the time being, examiner maintains that applicant’s claimed invention is directed to an abstract idea, since the additional elements, alone and in combination, are merely used to facilitate or apply the abstract idea, as described in MPEP 2106.05(f). This is not enough to demonstrate integration into practical application; likewise, it is not significantly more, either. 
Accordingly, examiner maintains that the claims, as currently written, are ineligible. 
	
	In summary, examiner has responded to all of applicant’s arguments and found them unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180089637, directed to industrial asset repair recommendations;
US 20070067725, directed to a process control system within a process plant;
US 20080154651, directed to computerized predictive models. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        7/20/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689